IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA INTERGRATED RISK               : No. 719 MAL 2019
MANAGEMENT ASSOCIATION                      :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
STEVEN HOMANKO, BOROUGH OF                  :
NESQUEHONING, SEAN SMITH AND                :
MICHAEL SAUERS, INDIVIDUALLY AND            :
AS ADMINISTRATOR OF THE ESTATE OF           :
CAROLA R SAUERS, DEC.                       :
                                            :
                                            :
PETITION OF: MICHAEL SAUERS,                :
INDIVIDUALLY AND AS ADMINISTRATOR           :
OF THE ESTATE OF CAROLA R. SAUERS           :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.